DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/FR2017/050104, filed on January 19, 2017.

Claim Objections
	The previous claim objections are withdrawn, in light of the amended claim set.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, the closest prior art is Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation), as discussed in the prior Office Action.
Zech does not disclose that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions when the tube is in the state of use.

    PNG
    media_image1.png
    249
    933
    media_image1.png
    Greyscale

Annotated Zech, Fig. 6


    PNG
    media_image2.png
    210
    644
    media_image2.png
    Greyscale

Annotated Zech, Fig. 7

Cassou-947 discloses that the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) and the external surface of the tube (Figs. 1A or 2, 

    PNG
    media_image3.png
    218
    1285
    media_image3.png
    Greyscale

Cassou-947, Fig. 2
	
However, as disclosed in the Applicant arguments, Cassou-947 depends upon a colored sheath around the tube, rather than the tube itself having a differentiating border stripe around the circumference of the tube.
	 Thus, neither Zech nor Cassou-947 disclose the claim limitation that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions.
	
Regarding claim 15, the closest prior art is Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation), as discussed in the prior Office Action.
Zech does not disclose: 
that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions when the tube is in the state of use;
Zech’s preferred embodiment (paragraph [0059] with “marker”) does not disclose:
a second device not being characterized in that the tube comprises a differentiating border over at least part of the obturating section giving the external surface of the tube a different visual appearance from the visual appearance of the external surface of the tube outside the differentiating border, which differentiating border is configured to be visible from the first end when the tube is in the state of use.
As to 1), Cassou-947 discloses that the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) and the external surface of the tube (paragraph [0012]) outside the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) are both visible from all circumferential directions (Figs. 3-4) when the tube is in the state of use (Fig. 2).
As to 2) Zech discloses a preferred embodiment that comprises a marker (paragraph [0059]). Since the marker (paragraph [0059]) is not mandatory, Zech discloses a device not being characterized in that the tube (paragraph [0007] “tubular”) comprises a differentiating border (paragraph [0059], no marker less preferred embodiment) over at least part of the obturating section (annotated Fig. 7, labelled element 2; or paragraph [0059]) giving the external surface of the tube (paragraph [0007] “tubular”) a different visual appearance of the external surface of the tube outside the differentiating border (paragraph [0059], no marker less preferred embodiment), which differentiating border (paragraph [0059], no marker less preferred embodiment) is configured to be visible from the first end (paragraph [0059], Fig. 7, element 2a) when the tube (paragraph [0007] “tubular”) is in the state of use (paragraph [0059] “heat-sealed”).


	 Thus, neither Zech nor Cassou-947 disclose the claim limitation that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Day (US 3,895,714) – This invention is a container for Cassou straws. The specification discloses that Cassou straws can be color-coded at the upper end of the straw (Fig. 6, element 7), but does not disclose the circumferential limitation of the claimed invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with James Mrose on March 17, 2022.
The application has been amended as follows: on page 1, line 5 of the specification, please insert the following paragraph:
This application is a National Phase Application of International Application PCT/FR2017/050104, filed January 19, 2017, which claims the benefit of French Application FR1650421, filed January 19, 2016.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799